Exhibit 10.3

SECOND AMENDMENT, dated as of March 9, 2007 (this “Amendment”), to the Credit
Agreement, dated as of February 22, 2005 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), among WRIGHT EXPRESS CORPORATION, a
Delaware corporation (the “Borrower”), the LENDERS from time to time party
thereto (collectively, the “Lenders”), CREDIT SUISSE FIRST BOSTON, MERRILL LYNCH
CAPITAL CORPORATION and SUNTRUST BANK, as co-documentation agents (collectively,
the “Co-Documentation Agents”), CITICORP NORTH AMERICA, INC., as syndication
agent (the “Syndication Agent”), and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Borrower, the Lenders, the Co-Documentation Agents, the Syndication
Agent and the Administrative Agent are parties to the Credit Agreement;

WHEREAS, the Borrower has requested that the Administrative Agent and the
Required Lenders consent to amend and waive certain provisions of the Credit
Agreement, including, among other things, to permit the repurchase (the “Stock
Repurchase”) by the Borrower of shares of its common stock having an aggregate
purchase price of up to $75,000,000;

WHEREAS, the Administrative Agent and the Required Lenders are willing to agree
to the requested amendments and waivers on the terms and subject to the
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, terms which are defined in
the Credit Agreement and used herein (and in the recitals hereto) as defined
terms are so used as so defined.

2. Amendment to Section 5.01. (a) Section 5.01(e) is hereby amended by deleting
“Sections 6.01, 6.02 or 6.03” therefrom and inserting in lieu thereof
“Sections 6.01 or 6.02”; and

(b) Notwithstanding anything in the Credit Agreement to the contrary, the
Lenders hereby waive any Default or Event of Default (which shall be deemed not
to be continuing for all purposes of the Credit Agreement) and any resulting
noncompliance with Section 4.02 of the Credit Agreement arising from the
Borrower’s failure to comply with Section 5.01(e) of the Credit Agreement as a
result of the omission from any accounting firm letter required to be delivered
pursuant thereto of a representation concerning the Borrower’s compliance with
Section 6.03 for the relevant period.

3. Consent and Waiver. The Administrative Agent and the Required Lenders hereby
consent to the Stock Repurchase and in connection therewith waive compliance
with Section 6.08(e) of the Credit Agreement until February 5, 2009 and any
Default or Event of Default arising therefrom solely to the extent that on the
date of any repurchase made in connection therewith (i) no Event of Default
shall be in existence and (ii) the Borrower’s Consolidated Leverage Ratio shall
have been no more than 2.00 to 1.00 at the end of the last fiscal quarter for
which a compliance certificate was furnished pursuant to Section 5.01(d).

4. Representations and Warranties. On and as of the date hereof, the Borrower
hereby confirms, reaffirms and restates the representations and warranties set
forth in Article III of the Credit Agreement mutatis mutandis, except to the
extent that such representations and warranties (i) are the subject of the
waivers contained in Sections 2(b) and 3 above or (ii) expressly relate to a
specific earlier date in which case the Borrower hereby confirms, reaffirms and
restates such representations and warranties as of such earlier date.

5. Effectiveness of Waiver. This Amendment shall become effective as of the date
the Administrative Agent shall have received counterparts of this Amendment duly
executed by the Borrower and each of the Required Lenders.

6. Continuing Effect; No Other Waivers. Except as expressly provided herein, all
of the terms and provisions of the Credit Agreement are and shall remain in full
force and effect. The amendments and waivers provided for herein are limited to
the specific provisions of the Credit Agreement specified herein and shall not
constitute a consent, waiver or amendment of, or an indication of the
Administrative Agent’s or the Lenders’ willingness to consent to any action
requiring consent under any other provisions of the Credit Agreement or the same
Section for any other date or time period.

7. Expenses. The Borrower agrees to pay and reimburse the Administrative Agent
for all its reasonable costs and out-of-pocket expenses incurred in connection
with the preparation and delivery of this Amendment, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

8. Counterparts. This Amendment may be executed in any number of counterparts by
the parties hereto (including by facsimile or electronic transmission), each of
which counterparts when so executed shall be an original, but all the
counterparts shall together constitute one and the same instrument.

9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[remainder of page intentionally left blank]

1 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered in New York, New York by their proper and duly authorized
officers as of the day and year first above written.

WRIGHT EXPRESS CORPORATION

By: /s/ Steve Elder
Name: Steve Elder
Title: Treasurer


JPMORGAN CHASE BANK, N.A., as Administrative Agent

and as a Lender

By: /s/ Mark M. Cisz
Name: Mark M. Cisz
Title: Executive Director

2
BANK OF AMERICA, N.A.

By: /s/ Jane A. Parker
Name: Jane A. Parker
Title: Vice President


BANK OF TOKYO-MITSUBISHI UFJ TRUST CO.

By: /s/ Jesse A. Reid Jr.
Name: J.Reid
Title: Vice President & Manager


CREDIT SUISSE, CAYMAN ISLANDS BRANCH

By: /s/ Ian Nalitt
Name: Ian Nalitt
Title: Vice President


By: /s/ James Neira
Name: James Neira
Title: Associate


DEUTSCHE BANK AG NEW YORK BRANCH

By: /s/ Frederick W. Laird
Name: Frederick W. Laird
Title: Managing Director


By: /s/ Ming K. Chu
Name: Ming K. Chu
Title: Vice President


KEYBANK NATIONAL ASSOCIATION

By: /s/ Eric S. Christensen
Name: Eric S. Christensen
Title: Senior Vice President


SUNTRUST BANK

By: /s/ William Christensen
Name: William Christensen
Title: Director


UBS LOAN FINANCE LLC

By: /s/ Richard L. Tavrow
Name: Richard L. Tavrow
Title: Director


By: /s/ Marie Haddad
Name: Marie Haddad
Title: Associate Director


WACHOVIA BANK, NATIONAL ASSOCIATION

By: /s/ John G. Taylor
Name: John G. Taylor
Title: Director


WELLS FARGO BANK, N.A.

By: /s/ David M. Crane
Name: David M. Crane
Title: Vice President


CITICORP NORTH AMERICA, INC.

By: /s/ Mark R. Floyd
Name: Mark R. Floyd
Title: Vice President


HARRIS N.A.

By: /s/ Michael S. Cameli
Name: Michael S. Cameli
Title: Director


3